Citation Nr: 0517438	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from October 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in February 2004.  The 
veteran testified at a Board hearing at the RO in May 2005.  

The issue of entitlement to service connection for tinnitus 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A February 1970 rating decision denied service connection 
for bilateral hearing loss; the veteran did not file a notice 
of disagreement to initiate an appeal from that 
determination.    

2.  In April 2003, the veteran requested to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.  

3.  Evidence received since the February 1970 rating decision 
is new and material and raises a reasonable possibility of 
substantiating the claim.

4.  Right ear hearing loss was noted at the time of the 
veteran's entrance examination. 

5.  The veteran's right ear hearing loss increased in 
severity during service. 

6.  Left ear hearing loss was first manifested within one 
year of the veteran's discharge from active duty service. 


CONCLUSIONS OF LAW

1.  The February 1970 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the February 1970 rating decision 
in connection with hearing loss is new and material, and the 
veteran's claim of service connection for bilateral hearing 
loss, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  Preexisting right ear hearing loss disability was 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004). 

4.  Left ear hearing loss is presumed to have been incurred 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss

The RO originally denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss in February 
1970.  As the appellant did not initiate an appeal of the 
February 1970 decision by filing a notice of disagreement, 
that decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.1103.  However, under pertinent law and 
VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed his application to reopen 
in April 2003, the revised version of 3.156 is applicable in 
this appeal.  

The pertinent evidence which was of record at the time of the 
February 1970 rating decision which denied service connection 
for hearing loss consists of the service medical records, a 
statement from the veteran's sister and the report of a VA 
examination which was conducted in December 1969.  

The service medical records reveal that, at the time of the 
veteran's October 1965 entrance examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
45
LEFT
0
0
5
0
0

At the time of the veteran's discharge examination in 
September 1969, hearing acuity using whispered voice and 
spoken voice testing was determined to be 15/15.  No 
pertinent abnormalities were noted.  

A VA examination was conducted in December 1969, which was 
within three months of the veteran's discharge.  At that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
100
LEFT
15
15
10
-
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The assessment was bilateral high frequency neuro-sensory 
loss secondary to acoustic trauma.  

An October 1969 statement from the veteran's sister who is 
also a Registered Nurse, indicates that the author observed 
impaired hearing in the veteran while he was home on leave in 
July 1969.  He was taken to a doctor and treated with 
antibiotics.  When the author next saw the veteran after his 
discharge, his hearing had improved but was still impaired.  

By rating decision dated in February 1970, the RO denied 
service connection, in pertinent part, for hearing loss.  It 
was noted that some hearing loss was present in the right ear 
at induction, there was no treatment rendered for ear 
problems during active duty and examination at discharge was 
normal with only a slight degree of high frequency hearing 
loss.  The veteran was informed of the rating decision the 
same month.  He did not appeal the denial of service 
connection for hearing loss which became final.  

In April 2003, the veteran requested to reopen his claim.  
The evidence added to the record subsequent to the February 
1970 rating decision consists of a statement from the 
veteran's sister, testimony from the veteran and a December 
2003 letter from a private physician and an October 2003 
audiogram.  

In July 2003, the veteran's sister reported that the veteran 
did not have problems with his ears prior to active duty.  
After his discharge, he did experience hearing problems which 
have become progressively worse.  The Board finds this 
evidence is not new and material.  It is redundant of the 
prior letter written by the sister in October 1969.  

In May 2005, the veteran testified before the undersigned 
that he had hearing loss as a result of acoustic trauma 
during active duty.  He alleged that he manned a twenty 
millimeter gun and a fifty caliber gun in action against the 
enemy.  The Board finds this evidence to not be new and 
material.  The fact that the veteran was claiming he had 
hearing loss as a result of acoustic trauma during active 
duty was already of record at the time of the February 1970.  

The veteran also submitted a letter from a private physician 
dated in December 2003.  The physician noted that the veteran 
alleged he had been exposed to weapons firing including 20 
millimeter and 50 caliber weapons as well as machine guns and 
grenades.  The physician also noted that the veteran reported 
that he did not have any problems with his ears prior to 
active duty.  It was opined that, given the lack of family 
history and the veteran's denial that he had any hearing 
problems prior to active duty, it seemed more likely than not 
that the veteran's hearing loss and tinnitus were the result 
of noise exposure the veteran received in Viet Nam.  The 
Board finds this evidence is arguably new and material as it 
is a medical opinion suggesting a link to service.  It is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim and it 
raises a reasonable possibility of substantiating the claim.  
The letter provides some competent evidence linking currently 
existing hearing loss to the veteran's active duty service.  

As new and material evidence has been submitted, the Board 
finds the claim of entitlement to service connection for 
bilateral hearing loss has been reopened.  

Turning to the merits analysis, the Board finds that the 
evidence as it now stands is sufficient to allow for a 
determination to be made.  

The Board notes that audiometric examination in October 1965 
at the time of the veteran's entry into service shows a pure 
tone threshold of 45 decibels (50 decibels when converted to 
ISO units as is currently used) at the 4000 hertz level in 
the right ear.  This reading showed preexisting hearing loss 
in the right ear.  The testing of the left ear at entrance 
examination was normal. 

Although whispered and spoken voice testing on discharge 
examination in September 1969 was 15/15, the Board notes that 
the more accurate audiological testing conducted on VA 
examination in December 1969 showed puretone thresholds of 
100 and 80 at the 4000 Hertz levels in the right and left 
ears respectivley.  Such readings showed hearing loss 
disability in both ears.  See 38 C.F.R. § 3.385.  

As already noted, private audiological examination in 
November 2003 showed current hearing loss disability in both 
ears. 

Based on the above, the Board finds that service connection 
is warranted for hearing loss disability in both ears.  
Although preexisting right ear hearing loss was noted on 
entrance examination, a comparison of the October 1965 
audiological examination results and the December 1969 
audiological examination results shows a decrease in right 
ear hearing acuity.  Resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the preexisting 
right ear hearing loss was aggravated during the veteran's 
active duty service.  Service connection is therefore 
warranted.

With regard to the left ear, testing on entrance examination 
showed normal hearing.  Although no left ear hearing loss was 
noted in the service medical records, examination in December 
1969 did show left ear hearing loss.  As this was within one 
year of discharge from service, service connection is 
presumed.  In this regard, the Board points out that certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

In sum, the Board finds that service connection for right ear 
hearing loss is warranted based on aggravation during service 
and service connection for left ear hearing loss is warranted 
because it was manifested within one year of discharge from 
service.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, there is no detriment to the veteran as 
a result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is 
effectively being granted by this decision of the Board.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for bilateral hearing 
loss.  Entitlement to service connection is warranted for 
right ear hearing loss based on aggravation during service.  
Entitlement to service connection for left ear hearing is 
warranted based on being manifested within one year of 
discharge from service.  To this extent, the appeal is 
granted. 


REMAND

With regard to the claim of entitlement to service connection 
for tinnitus, the Board notes the veteran has not been 
afforded a VA examination in connection with this claim.  The 
Board finds a VA examination is required in order to 
determine if the veteran currently experiences tinnitus and, 
if so, whether it is related to service or to the service-
connected bilateral hearing loss.  

Accordingly, this matter is hereby REMANDED for the 
following:

1.  After the above has been completed, 
the RO should arrange for the veteran to 
undergo appropriate VA examination(s) to 
determine the nature and etiology of any 
tinnitus found on examination.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner(s) for review.  
If the examiner determines that the 
veteran suffers from tinnitus, he or she 
should offer an opinion as to whether it 
is at least as likely or not (a 50% or 
higher degree of probability) that the 
tinnitus is causally related to service 
or whether it is proximately due to, or 
has been aggravated by, the service-
connected bilateral hearing loss. 

2.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for tinnitus is warranted on 
either a direct or secondary service 
connection basis.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


